                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


ANDY B., TERRI B., and J.B.,                            MEMORANDUM DECISION AND
                                                                ORDER
                        Plaintiffs,
v.
                                                          Case No: 2:19-cv-00396-DB-PMW
AVMED, INC.,

                        Defendant.                           District Judge Dee Benson
                                                           Magistrate Judge Paul M. Warner



        Before the court is Defendant’s Motion to Dismiss Plaintiffs’ Complaint. (Dkt. No. 9.)

The motion has been fully briefed by the parties, and the court has considered the facts and

arguments set forth in those filings. Pursuant to civil rule 7-1(f) of the United States District

Court for the District of Utah Rules of Practice, the court elects to determine the motion on the

basis of the written memoranda and finds that oral argument would not be helpful or necessary.

DUCivR 7-1(f).

                                          BACKGROUND

        Plaintiffs Andy B. and Terri B. are the parents of Plaintiff J.B. and reside in Miami-Dade

County, Florida. (Dkt. No. 2, ¶ 1.) Defendant AvMed is an insurance company headquartered in

Florida. (Id. ¶ 2.) At all times relevant to this matter, Plaintiff Andy B. was a participant in a

fully-insured health benefit plan (the “Plan”) governed by the Employee Retirement Income

Security Act of 1974 (“ERISA”) and administered by AvMed. (Id. ¶¶ 2–3.) Plaintiff J.B. was a

beneficiary of the Plan at all relevant times. (Id.)

        From a young age, J.B. has exhibited social and academic difficulties. (Id. ¶¶ 9–13.) In

December of 2015, J.B. attempted to commit suicide and was placed on suicide watch at home.
(Id. ¶ 14.) J.B. received mental health treatment from two Utah providers during the period of

June 2016 to August 2017. J.B. first received treatment at Aspiro Academy (“Aspiro”) from June

7, 2016, to August 3, 2016. (Id. ¶ 4.) Immediately after, J.B. received medical care at Daniels

Academy (“D.A.”) from August 3, 2016, to August 9, 2017. (Id.) AvMed denied all payment for

J.B.’s treatment at Aspiro, and denied payment for J.B.’s treatment at D.A. from August 17,

2016, forward. Andy B. submitted numerous appeals, and AvMed upheld its denial of these

payments, determining that the treatment was not medically necessary under the terms of the

Plan. An external review agency, MCN, also upheld the denial for treatment at both Aspiro and

D.A as not medically necessary. (Id. ¶¶ 31–35, 48–51.)

       In their Complaint, Plaintiffs allege two causes of action: Count I is a claim for recovery

of benefits under 29 U.S.C. § 1132(a)(1)(B), and Count II is a claim for violation of the Mental

Health Parity and Addiction Equity Act (“Parity Act” or “MHPAEA”) under 29 U.S.C. §

1132(a)(3). On November 8, 2019, Defendant filed a Motion to Dismiss the Complaint. (Dkt.

No. 9.) In this motion, Defendant seeks dismissal of the action by arguing that the court lacks

personal jurisdiction. Alternatively, Defendant requests a venue transfer under 28 U.S.C. §

1404(a). In addition, Defendant argues that Plaintiffs have failed to state a cause of action under

Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the reasons stated below, Defendant’s

motion to dismiss for lack of jurisdiction and Defendant’s request for transfer of venue are both

denied, while Defendant’s motion to dismiss for failure to state a claim is granted regarding

Count II of Plaintiffs’ Complaint.
                                           DISCUSSION

       Personal Jurisdiction and Venue:

       ERISA’s venue provision permits an action brought under ERISA to proceed: (1) in the

district where the insurance plan is administered; (2) where the breach took place; or (3) where a

defendant resides or may be found. 29 U.S.C. § 1132(e)(2). Furthermore, “process may be served

in any other district where a defendant resides or may be found.” Id. The Tenth Circuit has held

that this provision clearly authorizes nationwide service of process. Peay v. BellSouth Med.

Assistance Plan, 205 F.3d 1206, 1210 (10th Cir. 2000). “Thus, provided that due process is

satisfied, § 1132(e)(2) confers jurisdiction over defendants by authorizing service of process on

them.” Id.

       “To establish that jurisdiction does not comport with Fifth Amendment due process

principles, a defendant must first demonstrate ‘that his liberty interests actually have been

infringed.’” Id. at 1212. The Tenth Circuit has held that “[i]n this age of instant communication

and modern transportation, the burdens of litigating in a distant forum have lessened,” and that

“it is only in highly unusual cases that inconvenience will rise to a level of constitutional

concern.” Id. at 1212–13. Applying this standard, Defendant has not adequately shown that this

forum will make litigation so gravely difficult and inconvenient as to amount to a deprivation of

its liberty interests. AvMed is a large corporation with the resources to litigate this action in

Utah, particularly considering “modern methods of communication and transportation.” See id. at

1213. Any inconvenience suffered by Defendant litigating this case in Utah does not rise to the

level of constitutional concern.

       Alternatively, Defendant moves to transfer venue to the Southern District of Florida. A

district court may exercise its discretion to transfer an action “[f]or the convenience of parties
and witnesses, [and] in the interest of justice, … to any other district or division where it might

have been brought.” 28 U.S.C. § 1404(a). In considering a motion to transfer venue, courts in the

Tenth Circuit look to the following factors:

       [T]he plaintiff's choice of forum; the accessibility of witnesses and other sources
       of proof, including the availability of compulsory process to insure attendance of
       witnesses; the cost of making the necessary proof; questions as to the
       enforceability of a judgment if one is obtained; relative advantages and obstacles
       to a fair trial; difficulties that may arise from congested dockets; the possibility of
       the existence of questions arising in the area of conflict of laws; the advantage of
       having a local court determine questions of local law; and, all other
       considerations of a practical nature that make a trial easy, expeditious and
       economical.

Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir. 1991).

However, “the presumption is that plaintiff has chosen a proper forum … and unless the

circumstances of the case weigh heavily in favor of the transfer, the plaintiff’s choice should not

be disturbed.” Frontier Fed. Sav. & Loan Ass’n v. Nat'l Hotel Corp., 675 F. Supp. 1293, 1301

(D. Utah 1987).

       This court has declined to transfer venue where the defendant does not provide the court

with specific evidence establishing the inconvenience of the Utah forum. See, e.g., IHC Health

Servs., Inc. v. Cadence Aerospace, LLC, No. 2:18-CV-12-DB, 2018 WL 2138656, at *2 (D. Utah

May 9, 2018). Here, Defendant has not provided the court with such evidence. In its motion and

supporting affidavit, Defendant argues that transfer would be more convenient for witnesses and

for the documents related to this matter. However, Defendant has not “specifically identified”

these witnesses or documents, nor has it demonstrated their materiality to this case. See Segil v.

Gloria Marshall Mgmt. Co., 568 F. Supp. 915, 919 (D. Utah 1983). Without evidence to support

its conclusory allegations of inconvenience, Defendant has failed in its burden of establishing

that the circumstances of this case weigh heavily in favor of transfer.
        Denial of Benefits Claim:

        ERISA provides a private right of action for a participant or beneficiary “to recover

benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan,

or to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

Accepting all well-pleaded allegations in the Complaint as true and viewing those allegations in

the light most favorable to Plaintiffs, the court finds that Plaintiffs have sufficiently pled their

claim for recovery of benefits. See Stidham v. Peace Officer Standards & Training, 265 F.3d

1144, 1149 (10th Cir. 2001). In their Complaint, Plaintiffs allege that Defendant violated the

terms of the Plan because AvMed failed to comply with ERISA’s claims processing procedures,

and because AvMed denied benefits for J.B.’s treatment at Aspiro and D.A. where such

treatment was medically necessary. (Dkt. No. 2, ¶¶ 72–76.) Plaintiffs provide sufficient factual

support for these allegations to satisfy Rule 8 of the Federal Rules of Civil Procedure and to

“nudge[] their claims across the line from conceivable to plausible.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). For these reasons, Plaintiffs’ ERISA claim for benefits is not subject

to dismissal at this stage.

        Parity Act Claim:

        The Parity Act “requires that a plan’s treatment and financial limitations on mental health

or substance abuse disorder benefits cannot be more restrictive than the limitations for medical

and surgical benefits.” Roy C. v. Aetna Life Ins. Co., No. 2:17CV1216, 2018 WL 4511972, at *3

(D. Utah Sept. 20, 2018) (citing 29 U.S.C. § 1185a(a)(3)(A)(ii)); see also 75 Fed. Reg. 5410,

5412–13 (Feb. 2, 2010). “Because the Parity Act ‘targets limitations that discriminate against

mental health and substance abuse treatments in comparison to medical or surgical treatments,’

to survive the dismissal of a Parity Act claim, a plaintiff must allege a medical or surgical
analogue that the plan treats differently than the disputed mental health or substance abuse

services.” Roy C., 2018 WL 4511972, at *3 (emphasis in original).

        Here, Plaintiffs allege that Defendant violated the Parity Act because the Plan’s medical

necessity requirements for inpatient mental health treatment benefits are more stringent or

restrictive than the medical necessity criteria applied to analogous medical or surgical benefits,

such as skilled nursing facilities, inpatient hospice care, and rehabilitation facilities. (Dkt. No. 2,

¶¶ 81–86.) Having reviewed the Complaint and the Parties’ briefing, the court finds that

Plaintiffs’ allegations are insufficient to state a claim under the Parity Act. Plaintiffs’ Complaint

lacks factual support for its assertions that disparate treatment existed in the way that Defendant

evaluated J.B.’s claim for treatment at Aspiro and D.A. in comparison to the way that Defendant

evaluates claims for treatment at analogous medical or surgical facilities. Plaintiffs’ Parity Act

claim is supported by speculative statements, legal conclusions, and recitals of the statutory

language of the Parity Act, none of which constitute well-pleaded facts. See Warnick v. Cooley,

895 F.3d 746, 751 (10th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))

(“‘Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements’ do not count as well-pleaded facts.). This court has dismissed previous Parity Act

claims containing such “conclusory and formulaic recitations of the law,” but which “fail[ed] to

allege with specificity facts showing a disparity in Defendant’s application of limitation criteria.”

See, e.g., Jeff N. v. United HealthCare Ins. Co., No. 2:18-CV-00710-DN-CMR, 2019 WL

4736920, at *4 (D. Utah Sept. 27, 2019). Because the Complaint does not allow the court “to

infer more than the mere possibility of misconduct,” Plaintiffs fail to state a claim under the

Parity Act. See Iqbal, 556 U.S. at 679.
                                         CONCLUSION

       For the foregoing reasons, the Court hereby DENIES Defendant’s motion to dismiss for

lack of personal jurisdiction and Defendant’s request to transfer this case to the Southern District

of Florida. The Court also hereby DENIES Defendant’s motion to dismiss Plaintiffs’ First Cause

of Action. Defendant’s motion to dismiss Plaintiffs’ Second Cause of Action is GRANTED.



               DATED this 20th day of February, 2020.

                                              BY THE COURT:



                                              Dee Benson
                                              United States District Judge
